DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 09/09/2021 has been entered. Claims 1 and 14 have been amended. Claims 2-3, 5-9 and 18-19 were previously cancelled. Claims 23-27 are new. Claims 1, 4, 10-17 and 20-27 remain pending in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13, 20, 24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “wherein the outlet assembly comprises an upper portion of the container body and a lower portion of the container body, wherein the upper portion and only the pressure indicator from the outer body provides the outlet assembly to expose the internal cavity of the container to the atmosphere and how the outlet assembly comprises an upper portion and a lower portion of the container body can both occur. Claim 10 suggests that detaching the upper portion from the lower portion would expose the internal cavity of the container to the atmosphere and thus, providing another mode of exposing the internal cavity of the container to the atmosphere in addition to the removal of the pressure indicator recited in claim 1. 
Claims 11-12 depend from claim 10 and are also rejected. 
Claim 13 recites “wherein the outlet assembly further comprises an opening in the container body and a plug that removably couples to the opening to block fluid flow through the opening”. The limitation of claim 13 contradicts claim 1’s recitation of wherein the outer body and removal of only the pressure indicator from the outer body necessarily exposes the internal cavity of the container to the atmosphere. It is unclear how removal of only the pressure indicator from the outer body provides the outlet assembly to expose the internal cavity of the container to the atmosphere, as recited in claim 1, and removal of the plug, which would expose the internal cavity of the container to the atmosphere, can both occur. 
Claim 20 similarly recites an upper portion and a lower portion that contradicts the “removal of only the pressure indicator from the outer body necessarily exposes the 
Claim 24 recites “wherein the pressure indicator has a thread.” It is unclear whether the “thread” of claim 24 is the same “thread on the pressure indicator’ recited in claim 23 from which claim 24 depends. 
Claim 26 recites “wherein the pressure indicator has a thread.” It is unclear whether the “thread” of claim 26 is the same “thread on the pressure indicator’ recited in claim 25 from which claim 26 depends. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24 and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 24 recites “wherein the pressure indicator has a thread that mates with the at least one thread on the outer body.” Claim 23, from which . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 14-17 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr (Pub. No.: US 2014/0243707 A1) in view of Birkmeyer (US Pat. No.: 3,593,582).
Regarding claim 1, Kerr discloses (figs. 1) a pre-evacuated container (12) for medical purposes (¶ 0022, ln. 1-2), comprising:
An outer body (see container 12) that forms an internal cavity (interior cavity 11) (¶ 0048, ln. 5-7), wherein in a default state the internal cavity is at a vacuum pressure relative to an atmosphere (abstract, ln. 3-4);
A fluid interface (inlet 18) on the outer body that connects to a drainage tube (14) (see fig.1, ¶ 0045, ln. 1-3) such that fluids can be evacuated into the container from a body cavity via the drainage tube (¶ 0047, ln. 9-13), the fluid interface being connected to the outer body at a first location on the outer body (see fig. 1);
A pressure indicator (vacuum gauge 34) on the outer body (see fig. 1), the pressure indicator adapted to provide an indication as to a fluid pressure state of the 
Kerr fails to disclose an outlet assembly on the outer body, wherein the outlet assembly can be actuated to form an opening between the atmosphere and the internal cavity, wherein the outlet assembly comprises a threaded connection at the second location between the pressure indicator and the outer body of the container such that the pressure indicator is removable from the outer body while the fluid interface remains connected to the outer body and removal of only the pressure indicator from the outer body necessarily exposes the internal cavity of the container to the atmosphere. 
However, Kerr discloses an optional screw-on connector (¶ 0049, ln. 1-3) and thus suggesting that threaded engagement is suitable between components of the container. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure indicator of Kerr such that it comprises a threaded connection as threaded connections are suitable for engagement between components of the container (¶ 0049, ln. 1-3). 
Further, Birkmeyer teaches (fig. 1-2) a pressure gauge that can used for any fluid system requiring such equipment and therefore in the same field of endeavor, wherein the pressure gauge may be a bellows-type gauge (col. 2, ln. 29-32) comprising a threaded connection (screw thread 26, col. 2, ln. 21-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure indicator of Kerr such that it 
Regarding claim 4, as discussed above with respect to claim 1, the container of Kerr in view of Birkmeyer provides a threaded connection. Therefore, Kerr in view of Birkmeyer provide the pressure indicator attached to the container body via a threaded connection and wherein the pressure indicator can be unthreaded and detached from the container body to form an opening between the atmosphere and the internal cavity. 
Regarding claim 14, Kerr discloses (figs. 1, 4a-4b) a pre-evacuated container (12) for medical purposes (¶ 0022, ln. 1-2), comprising:
An outer body (see container 12) that forms an internal cavity (interior cavity 11) (¶ 0048, ln. 5-7), wherein in a default state the internal cavity is at a vacuum pressure relative to an atmosphere (abstract, ln. 3-4);
A fluid interface (inlet 18) on the outer body that connects to a drainage tube (14) (see fig.1, ¶ 0045, ln. 1-3) such that fluids can be evacuated into the container from a body cavity via the drainage tube (¶ 0047, ln. 9-13), wherein at least one of the fluid 
A pressure indicator (vacuum gauge 34) on the outer body (see fig. 1), the pressure indicator adapted to provide an indication as to a fluid pressure state of the internal cavity (¶ 0026, ln. 1-10), wherein the pressure indicator includes a bellows (accordion style, ¶ 0054, ln. 1-2, see fig. 4a-4b), the pressure indicator being directly connected to the outer body at a second location on the outer body different from the first location (see fig. 1);
Kerr fails to disclose an outlet assembly on the outer body, wherein the outlet assembly can be actuated to form an opening between the atmosphere and the internal cavity, wherein the outlet assembly can be actuated without damaging the outer body, and wherein the outlet assembly comprises a threaded connection between the pressure indicator and the outer body of the container such that the pressure indicator is removable from the outer body while the fluid interface remains connected to the outer body and removal of only the pressure indicator from the outer body necessarily exposes the internal cavity of the container to the atmosphere. 
However, Kerr discloses an optional screw-on connector (¶ 0049, ln. 1-3) and thus suggesting that threaded engagement is suitable between components of the container. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure indicator of Kerr such that it comprises a threaded connection as threaded connections are suitable for 
Further, Birkmeyer teaches (fig. 1-2) a pressure gauge that can used for any fluid system requiring such equipment and therefore in the same field of endeavor, wherein the pressure gauge may be a bellows-type gauge (col. 2, ln. 29-32) comprising a threaded connection (screw thread 26, col. 2, ln. 21-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure indicator of Kerr such that it comprises a threaded connection, as taught by Birkmeyer, which would thus provide an outlet assembly on the outer body, wherein the outlet assembly can be actuated to form an opening between the atmosphere and the internal cavity, wherein the outlet assembly can be actuated without damaging the outer body, and wherein the outlet assembly comprises a threaded connection between the pressure indicator and the outer body of the container such that the pressure indicator is removable from the outer body while the fluid interface remains connected to the outer body and removal of only the pressure indicator from the outer body necessarily exposes the internal cavity of the container to the atmosphere.A threaded connection allows for expedited installation of the pressure indicator (Birkmeyer col. 1, ln. 63-65). 
Regarding claim 15, as discussed above with respect to claim 14, the container of Kerr in view of Birkmeyer provides a threaded connection, thus providing the outlet assembly that comprises a portion of the container that can be unthreaded from the outer body. 
	Regarding claim 16, as discussed above with respect to claims 14 and 15, the container of Kerr in view of Birkmeyer provides a threaded connection and the outlet 
	Regarding claim 17, as discussed above with respect to claim 14, the container of Kerr in view of Birkmeyer provides a threaded connection and thus provides the pressure indicator that is attached to the container body via a threaded connection and wherein the pressure indicator can be unthreaded and detached from the container body to form an opening between atmosphere and the internal cavity.
Regarding claim 21, as discussed above with respect to claim 1, the container of Kerr in view of Birkmeyer provides a threaded connection and thus provides wherein the outlet assembly is located at a top of the container. 
Regarding claim 22¸ as discussed above with respect to claim 14, the container of Kerr in view of Birkmeyer provides a threaded connection and thus provides wherein the outlet assembly is located at a top of the container.
Regarding claim 23, as discussed above with respect to claim 1, the container of Kerr in view of Birkmeyer provides a threaded connection and thus provides at least one thread on the outer body that mates with a complementary thread on the pressure indicator. 
Regarding claim 24, as discussed above with respect to claims 1 and 24, the container of Kerr in view of Birkmeyer provides a threaded connection and thus provides the pressure indicator with a thread that mates with the at least one thread on the outer body.  
Regarding claim 25, as discussed above with respect to claim 14, the container of Kerr in view of Birkmeyer provides a threaded connection and thus provides at least one thread on the outer body that mates with a complementary thread on the pressure 
Regarding claim 26, as discussed above with respect to claims 14 and 25, the container of Kerr in view of Birkmeyer provides a threaded connection and thus provides the pressure indicator with a thread that mates with the at least one thread on the outer body.  
Regarding claim 27, Kerr fails to disclose wherein the fluid interface is connected to the outer body via at least one thread at the first location on the outer body.
However, Kerr discloses an optional screw-on connector (¶ 0049, ln. 1-3) and thus suggesting that threaded engagement is suitable between components of the container. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid interface of Kerr such that is connected to the outer body via at least one thread at the first location on the outer body as threaded connections are suitable for engagement between components of the container (¶ 0049, ln. 1-3). 

Claims 10-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr, in view of Birkmeyer and further in view of Bridgman (US Pat. No.: 3,939,835).
Regarding claim 10, Kerr in view of Birkmeyer fail to teach wherein the outlet assembly further comprises an upper portion of the container body and a lower portion of the container body, wherein the upper portion and lower portion are detachably connected to collectively form the internal cavity. 
Bridgman teaches (fig. 1) a container (collection bottle 10) for medical purposes 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlet assembly of Kerr in view of Birkmeyer such that it comprises an upper portion of the container body and a lower portion of the container body, wherein the upper portion and lower portion are detachably connected to collectively form the internal cavity as taught by Bridgman in order to provide an additional means for accessing the contents of the container.
Regarding claim 11, Kerr in view of Birkmeyer and further in view of Bridgman fail to teach wherein a threaded interface connects the upper portion to the lower portion. 
Bridgman further teaches (fig. 1) wherein a threaded interface (screw fitting 28) connects the upper portion to the lower portion (col. 4, ln. 44-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the upper portion of Kerr in view of Birkmeyer and further in view of Bridgman such that it connects to the lower portion through a threaded interface as taught by Bridgman as a threaded connection provides a vacuum tight fitting (Bridgman; col. 4, ln. 44-50)
Regarding claim 20, Kerr in view of Birkmeyer fail to teach wherein the outlet assembly further comprises an upper portion of the container body and a lower portion 
Bridgman teaches (fig. 1) a container (collection bottle 10) for medical purposes and thus in the same field of endeavor comprising an outlet assembly comprising an upper portion (cap portion 30) of a container body and a lower portion (vacuum bottle 10) of the container body, wherein the upper portion and the lower portion are detachably connected to collectively form the internal cavity (col. 4, ln. 4-10, 51-53, see fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlet assembly of Kerr in view of Birkmeyer such that it comprises an upper portion of the container body and a lower portion of the container body, wherein the upper portion and lower portion are detachably connected to collectively form the internal cavity as taught by Bridgman in order to provide an additional means for accessing the contents of the container.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kerr in view of Birkmeyer, in view of Bridgman, as applied to claim 10 above, and further in view of US Patent No. 6,152,902 (Christian et al.). 
Regarding claim 12, Kerr in view of Birkmeyer and Bridgman fail to teach wherein a clamp removably secures the upper portion to the lower portion.
Christian teaches (fig. 3) a container (receptacle 28) in the same field of endeavor wherein a clamp (clips 58) removably secures the upper portion (receptacle lid 52) to the lower portion (receptacle body 50) (col. 6, ln. 1-5, col. 7, ln. 33-36).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kerr in view of Birkmeyer, as applied to claim 1 above, in view of Garcia et al. (Pub. No.: US 2007/0027433 A1), hereinafter Garcia.
Regarding claim 13, as discussed above with respect to claim 1, the container of Kerr in view of Birkmeyer provides a threaded connection and thus removal of the pressure indicator would provide an opening in the container body. Kerr in view of Birkmeyer fail to teach wherein that the outlet assembly comprises a plug that removably couples to the opening to block fluid flow from the opening.
Garcia teaches (fig. 5) a container (3300) in the same field of endeavor wherein an outlet assembly (venting port 3600) comprises a plug (3610) that removably couples to the opening to block fluid flow from the opening (¶ 0022, ln. 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlet assembly of Kerr in view of Birkmeyer such that it comprises a plug that removably couples to the opening to block fluid flow from the opening, as taught by Garcia in order to allow the outlet assembly to be closed during suction and allows the outlet assembly to be opened so that the container to be emptied (Garcia, ¶ 0024, ln. 9-22). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 10-17 and 20-22 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Arguments directed to Bridgman are moot as Bridgman is no longer relied upon to teach the pressure indicator. 
Applicant argues that Kerr fails to disclose the amended feature. However, as discussed in the rejection above, Kerr suggests threaded connections between the components of the container and newly cited Birkmeyer teaches this limitaiton. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-

/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781